       Case 3:19-cv-00049-DPJ-FKB Document 5 Filed 05/15/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

ANGELIA JOHNSON,                                  Case No.: 3:19-cv-49-DPJ-FKB

       Plaintiff,
                                                  Hon. Judge Daniel P. Jordan III

v.

CITIBANK, N.A.,

      Defendant.
__________________________________________________________________/

                  NOTICE OF VOLUNTARY DISMISSAL
            PURSUANT TO F.R.C.P. 41(a)(1)(A)(i), WITH PREJUDICE

       PLEASE TAKE NOTICE that, Pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff, Angelia Johnson, through undersigned counsel, hereby voluntarily

dismisses the above-captioned action, with prejudice, and in its entirety, against Defendant

Citibank, N.A.

       The Defendant filed neither an answer to the complaint nor a motion for summary

judgment; dismissal under Rule 41(a)(1) is therefore appropriate.

                                                  SCHLANGER LAW GROUP LLP


Date: May 15, 2019                                By: /s/Brian K. Herrington
                                                  Brian K. Herrington
                                                  602 Steed Road, Suite 100
                                                  T: 601-208-0013
                                                  F: 646-612-7996
                                                  bherrington@consumerprotection.net
                                                  Attorneys for Plaintiff,
                                                  Angelia Johnson


                                            -1-
       Case 3:19-cv-00049-DPJ-FKB Document 5 Filed 05/15/19 Page 2 of 2




                            CERTIFICATE OF SERVICE
      I hereby certify that on May 15, 2019, I electronically filed the foregoing with the
Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter.


                                                /s/Brian K. Herrington
                                                Brian K. Herrington




                                          -2-
